Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed August 5, 2021 has been entered.

Claims 66-70, 72-80, 82-85 are pending.  Claims 1-65, 71, 81 are canceled.  .  Claims 66-70, 72-80, 82-85 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 66-67, 70, 72, 75-77, 80, 82, 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wischhusen  (WO2015144855) in view of Herbertz et al.(Drug Des Devel Ther., 2015).
Wischhusen discloses an inhibitory anti-hGDF-15 antibody B1-23 comprising present SEQs. 3-7 (page 76) which inhibits growth of tumors in vivo in mice (example 4).  Administration of hGDF-15 levels in healthy subjects are expected to be 0.2-1.2 ng/ml and elevated in human patients (page 17). Preferably the patient is human (page 39). The antibody may be combined with other agents against cancer (page 51) and is expected to induce killing by CD8+ T cells (page 53).  Wischhusen does not teach administration of checkpoint inhibitor.
Herbertz teach method of treatment in cancer  that galunisertib is being investigated in combination with anti-PD-1 antibody nivolumab (abstract).  Herbertz teach importance of TGF-beta signaling blocking with such inhibitors such as monoclonal antiobdies and small molecule inhibitors such a galunisertib.  Herbertz teach the antitumor effet of the combination of galunisertib and ipilimumab in melanoma when each inhibitor alone had no antitumor effect (page 4494).
	It would have been obvious to one of ordinary skill in the art the time of filing to incorporate the nivolumab check point inhibitor treatment of Herbertz to the anti-GDF15 antibody treatment of Wischhusen in combination therapy to treat melanoma in patients.
.

Claims 68-69. 78-79  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wischhusen  (WO2015144855) in view of Herbertz et al.(Drug Des Devel Ther., 2015) as applied to claims 66-67, 70, 72, 75-77, 80, 82, 85  above, and further in view of Topalian et al. (J. Clin. Oncol.,2014).
The rejection of Wischhusen  (WO2015144855) in view of Herbertz et al.(Drug Des Devel Ther., 2015) are discussed above.  The references do not teach melanoma stage III or stage IV melanoma.
Topalian teach the method of treatment of patients with untreatable melanoma in prior treatment and advanced melanoma with recurrences were treated with nivolumab (page 1021-1025).  
It would have been obvious to one of ordinary skill in the art at the time of filing to  treat the patients of Topalian with the treatment of Wischhusen and Herbertz.  One of .

Claims 73-74. 83-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wischhusen  (WO2015144855) in view of Herbertz et al.(Drug Des Devel Ther., 2015) as applied to claims 66-67, 70, 72, 75-77, 80, 82, 85  above, and further in view of Thompson et al. (J. Immunol., 2015).
The rejection of Wischhusen  (WO2015144855) in view of Herbertz et al.(Drug Des Devel Ther., 2015) are discussed above.  The references do not teach polyionosinic:polycytidylic acid and anti-CD40 antibody administration.
Thompson teach the immunoenhancement with administering polyionosinic polycytidylic adjuvant (IC:LC) and agonistic anti-CD40 antibody for T cell response in vivo in immunotherapy (claims).    
It would have been obvious to one of ordinary skill in the art at the time of filing to  administer the antibody combination of Wischhusen and Herbertz using the polyionosinic:polycytidylic and anti-CD40 antibody agonist enhancers of Thompson.  One of ordinary skill in the art would be motivated to enhance treatment for these patients with enhancers of Thompson to arrive at enhanced outcome with the combination antibody therapy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 66-70, 72-80, 82-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,781,251 in view of Wischhusen  (WO2015144855) in view of Herbertz et al.(Drug Des Devel Ther., 2015), Topalian et al. (J. Clin. Oncol.,2014), Thompson et al. (J. Immunol., 2015).
Claims 1-20 of US ‘251 teach the method of administering anti-hGDF-15 antibody B1-23 as well as the antibody itself.  The antibody comprise SEQ ID NO:3-7.  US ‘251 does not teach administration of checkpoint inhibitor in combination therapy to treat melanoma.  US ‘251 does not teach polyionosinic:polycytidylic acid and anti-CD40 antibody administration.  US ‘251 does not teach unresectable melanoma stage III or stage IV melanoma not amenable to local therapy.
Wischhusen discloses an inhibitory anti-hGDF-15 antibody B1-23 comprising present SEQs. 3-7 (page 76) which inhibits growth of tumors in vivo in mice (example 4).  Administration of hGDF-15 levels in healthy subjects are expected to be 0.2-1.2 ng/ml and elevated in human patients (page 17). Preferably the patient is human (page 
Topalian teach the method of treatment of patients with untreatable melanoma in prior treatment and advanced melanoma with recurrences were treated with nivolumab (page 1021-1025).  
Thompson teach the immunoenhancement with administering polyionosinic polycytidylic adjuvant (IC:LC) and agonistic anti-CD40 antibody for T cell response in vivo in immunotherapy (claims).    
	It would have been obvious to one of ordinary skill in the art the time of filing to incorporate the nivolumab check point inhibitor treatment of Herbertz and the anti-GDF15 antibody treatment of Wischhusen in combination therapy with the US ‘251 antibody to treat melanoma in patients.  One of ordinary skill in the art would be motivated by Wischhusen desire to combine the anti-GDF antibody treatment with other therapy and the checkpoint inhibitor treatment  with nivolumab provides the combination therapy to treat melanoma.  Herbertz teaching that other checkpoint inhibitor ipilimumab is successful in treating melanoma by blocking TGFbeta receptor combination therapy provides motivation to combine the therapy since GDF-15 is a member of TGFbeta 
It would have been obvious to one of ordinary skill in the art at the time of filing to  treat the patients of Topalian with the treatment of US ‘251, Wischhusen and Herbertz as discussed.  One of ordinary skill in the art would be motivated to come of with treatment for these patients who have melanoma which are refractory and would require a different therapy such as the combination therapy of  US ‘251, Wischhusen and Herbertz teaching.
It would have been obvious to one of ordinary skill in the art at the time of filing to  administer the antibody combination of US ‘251, Wischhusen and Herbertz using the polyionosinic:polycytidylic and anti-CD40 antibody agonist enhancers of Thompson.  One of ordinary skill in the art would be motivated to enhance treatment for these patients with enhancers of Thompson to arrive at enhanced outcome with the combination antibody therapy.

Claims 66-70, 72-80, 82-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,604,565 in view of Wischhusen  (WO2015144855) in view of Herbertz et al.(Drug Des Devel Ther., 2015), Topalian et al. (J. Clin. Oncol.,2014), Thompson et al. (J. Immunol., 2015).

Wischhusen discloses an inhibitory anti-hGDF-15 antibody B1-23 comprising present SEQs. 3-7 (page 76) which inhibits growth of tumors in vivo in mice (example 4).  Administration of hGDF-15 levels in healthy subjects are expected to be 0.2-1.2 ng/ml and elevated in human patients (page 17). Preferably the patient is human (page 39). The antibody may be combined with other agents against cancer (page 51) and is expected to induce killing by CD8+ T cells (page 53).  Herbertz teach method of treatment in cancer  that galunisertib is being investigated in combination with anti-PD-1 antibody nivolumab (abstract).  Herbertz teach importance of TGF-beta signaling blocking with such inhibitors such as monoclonal antiobdies and small molecule inhibitors such a galunisertib.  Herbertz teach the antitumor effet of the combination of galunisertib and ipilimumab in melanoma when each inhibitor alone had no antitumor effect (page 4494).
Topalian teach the method of treatment of patients with untreatable melanoma in prior treatment and advanced melanoma with recurrences were treated with nivolumab (page 1021-1025).  

	It would have been obvious to one of ordinary skill in the art the time of filing to incorporate the nivolumab check point inhibitor treatment of Herbertz and the anti-GDF15 antibody treatment of Wischhusen in combination therapy with the US ‘565 antibody to treat melanoma in patients.  One of ordinary skill in the art would be motivated by Wischhusen desire to combine the anti-GDF antibody treatment with other therapy and the checkpoint inhibitor treatment  with nivolumab provides the combination therapy to treat melanoma.  Herbertz teaching that other checkpoint inhibitor ipilimumab is successful in treating melanoma by blocking TGFbeta receptor combination therapy provides motivation to combine the therapy since GDF-15 is a member of TGFbeta family which related TGFbeta signaling.  It is obvious to combine prior art elements according to known methods to yield predictable results.  The TGFbeta signaling pathway inhibition is well known and predictable in treatment results.  The checkpoint inhibitor treatment is well known and predictable in successful treatment of melanoma.  The US ‘565 antibody is the same as the antibody of Wischhusen thus it is predictable to use the same antibody.
It would have been obvious to one of ordinary skill in the art at the time of filing to  treat the patients of Topalian with the treatment of US ‘565, Wischhusen and Herbertz as discussed.  One of ordinary skill in the art would be motivated to come of with treatment for these patients who have melanoma which are refractory and would require 
It would have been obvious to one of ordinary skill in the art at the time of filing to  administer the antibody combination of US ‘565, Wischhusen and Herbertz using the polyionosinic:polycytidylic and anti-CD40 antibody agonist enhancers of Thompson.  One of ordinary skill in the art would be motivated to enhance treatment for these patients with enhancers of Thompson to arrive at enhanced outcome with the combination antibody therapy.


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/MICHAEL D PAK/Primary Examiner, Art Unit 1646